DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 and 03/17/2021 were considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 19, drawn to method for training differentiable image signal processor , classified in G06T 2207/20081.
II. Claims 13-18 and 20, drawn to computing system for enhancing an image, classified in G06T 5/009.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as obtaining a plurality of training images that have been used together with supervised learning to train a perception module to perform an image perception task and subcombination I has separate utility such as each functional module performs a respective image processing task, each image processing task being selected from a list consisting of: black level correction; demosaicing; white balancing; sharpening; color correction; and tone map correction.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mathew Norwood (Reg #75,730) on November 03, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims13-18 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated Dong et al (NPL titled: Joint Demosaicing and Denoising with Perceptual Optimization on a Generative Adversarial network). 
 	As to independent claim 1, Dong discloses a method for training a differentiable image signal processor (ISP) of a machine vision system using machine learning (a novel deep learning approach toward joint demosaicing and denoising (JDD) with perceptual optimization – see abstract), comprising: obtaining a plurality of raw images (training images are divided into patches -- see section III, subsection C, [p][002]) captured by a sensor (a rearrangement of raw image I raw – see section III, subsection C, [p][001]), the raw images being of a sensor-specific type (raw CFA sensor – see section II, [p][001]); obtaining a plurality of training images that have been used together with supervised learning (the adoption of GAN allows us to feed the perceptual difference (produced by discriminator) back to the generator, which forms a closed-loop optimization – see section II, subsection B, [p][002]) to train a perception module to perform an image perception task (Given a training set {I input i , Ic i } N i=1 and N is the number of training samples, our aim is to learn a nonlinear mapping from the space of noisy Bayer pattern to that of full-resolution color image through the generator network I c i = GΘG (I input i ) - see section III, subsection C, [p][001]), the training images being of a perception module-specific type (we can train a feed-forward convolutional neural network – see section III, [p][002]); training the differentiable ISP, using semi-supervised learning, to process the raw images of the sensor-specific type to generate adapted images of the perception module-specific type, using the plurality of training images and the plurality of raw images (note that the discriminator network is trained using restored image and a label image and producing the results of True or False – see Fig 2 and wherein a strategy of data augmentation by flipping the patch left-to-right, upside-down and along the diagonal. This way the total amount of training data is increased by a factor of 8x, which leads to 320000 training pairs for training – see section III, subsection C, [p][003]).

 	As to claim 2, Dong teaches the method, wherein training the differentiable ISP using semi- supervised learning comprises: classifying, using a discriminator, the training images and the adapted images, thereby generating classification information comprising binary classification information (classify as True or False – see Fig 2); generating discriminator loss information and differentiable ISP loss information based on the classification information (see Eq 5 where LA is the adversarial loss associated with the discriminator of GAN - see section III, subsection B, [p][001]); processing the differentiable ISP loss information to adjust a plurality of learnable parameters of the differentiable ISP (equation 6 include the weight and bias - see section III, subsection B, [p][0012); and processing the discriminator loss information to adjust a plurality of learnable parameters of the discriminator (optimizing the loss function of equation 4 - see section III, subsection B, [p][001]).

 	As to claim 3, Dong teaches the method wherein training the differentiable ISP using semi- supervised learning further comprises alternating between: repeating, one or more times, generating the discriminator loss information and processing the discriminator loss information to adjust the plurality of learnable parameters of the discriminator (see section II, subsection B - end to end optimization); and repeating, one or more times, generating the differentiable ISP loss information and processing the differentiable ISP loss information to adjust the plurality of learnable parameters of the differentiable ISP (see section III, subsection B).

 	As to claim 4, Dong teaches the method, wherein the discriminator comprises a convolutional neural network (see Fig 2b and see section III, subsection A, [p][002]).

 	(Note that claim 5 and claims depending on claim 5 are product by process and only the structure is considered. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP 2113)) 
 	As to claim 5, Dong teaches a machine vision system, comprising a differentiable image signal processor trained in accordance with the method of claim 1 (To learn such a nonlinear mapping (the generator network), we can train a feed-forward convolutional neural network (CNN) G(G) parameterized by G where G is the set of parameters (weights and biases) of deep convolutional neural network – see section III, [p][002]).

 	As to claim 6, Dong teaches a machine vision system, further comprising the perception module, the perception module being configured to perform the image perception task by processing adapted images of the perception module-specific type (We have developed a GAN-based approach toward joint demosacing and denoising (JDD) in which a discriminator network with both perceptual and adversarial loss functions are used for quality assurance – see section 1, [p][004]).

 	As to claim 8, Dong teaches a machine vision system, further comprising a sensor configured to generate the raw images of the sensor-specific type (raw CFA data are often contaminated by sensor noise – see section II, [p][001]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Dong et al in view Brady et al (NPL titled: Deep learning for camera data acquisition, control, and image estimation). 
 	As to claim 7, Dong teaches a machine vision system, wherein: the plurality of training images were generated by a previous image signal processor by processing a previous plurality of raw images (In order to achieve better performance on the proposed GAN, we have hand selected more than 1400 high-quality color images and further divided them into patches of size 100100 as the ground truth - see section III, subsection C, [p][001]) however, Dong does not expressly disclose  a previous sensor- specific type; and the previous plurality of raw images were generated by a previous sensor.
 	Brady discloses a deep learning system which improves signal inference including a previous sensor- specific type (cfa – see Fig 2); and the previous plurality of raw images were generated by a previous sensor (Using a neural network, in contrast, the transformation may be programmed by training the network with examples of raw Bayer images – see section 2.2, [p][006]).
 	Dong & Brady are combinable because they are from directed to processing camera acquisition data.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the deep learning system model of Brady as a modification to the novel deep learning approach of Dong. The suggestion/motivation for doing so would have to dynamically controls mechanical and electrical parameters to optmize captured data by analyzing the data stream in real time (see section1, [p][003]).
 	Therefore, it would have been obvious to combine Brady with Dong to obtain the invention as specified in claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al in view Brady et al (NPL titled: Deep learning for camera data acquisition, control, and image estimation) in view of Chen (Pub No.: US20110298945A1).
 	As to claim 9, Dong teaches a machine vision system, wherein: the differentiable image signal processor comprises a block-wise differentiable image signal processor comprising a plurality of functional modules (see Fig 2); each functional module comprises a respective subset of the learned parameters of the differentiable ISP (for e.g. Conv and Conv-Relu – see Fig 2a); and each functional module performs a respective image processing task (for e.g. demosaicing and denoise – see description of Fig 2 and see section 1, [p][004] of description of each modular component), each image processing task being selected from a list consisting of : demosaicing (see section III, [p][001]); however, Dong does not expressly disclose white balancing; sharpening; color correction; and tone map correction.
 	Brady discloses a deep learning system disclose white balancing (see Fig 2); sharpening (see Fig 2); color correction (color correction – see section 2.4); and tone map correction (see section 4, [p][002]). 
 	Dong & Brady are combinable because they are from directed to processing camera acquisition data.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the deep learning system model of Brady as a modification to the novel deep learning approach of Dong. The suggestion/motivation for doing so would have to dynamically controls mechanical and electrical parameters to optimize captured data by analyzing the data stream in real time (see section1, [p][003]).
 	Therefore, it would have been obvious to combine Brady with Dong to obtain the invention as specified in claim 9.
 	Note the discussion above, none of the cited references expressly disclose a black level correction.
 	Chen discloses a system for processing raw image data including black level correction (126 – see Fig. 17 and [p][0070]).
 	Dong, Chen & Brady are combinable because they are from directed to processing camera acquisition data.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the system for processing raw image data of Chen as a modification to the novel deep learning approach of Dong as modified by Brady. The suggestion/motivation for doing so would have to provide an additional offset to remove the "data pedestal” offset as well as provide further black level compensation, such as to correct for black level shift by the sensor  reduced by this additional offset amount to more accurately produce a desired signal (see [p][0070]).
 	Therefore, it would have been obvious to combine Chen with Brady as modified Dong to obtain the invention as specified in claim 9.
 	
Claims 11 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Dong et al in view of Ninan et al (Pub No.: 20120257079).
 	As to claim 11, Dong teaches a machine vision system, wherein: the plurality of functional modules comprises an enhancement network comprising a convolutional neural network configured to process images received by the enhancement network to generate enhancement network output images (We have developed a GAN-based approach toward joint demosacing and denoising (JDD) in which a discriminator
network with both perceptual and adversarial loss functions are used for quality assurance  - see section I, [p][004]); however, Dong does not expressly disclose filtering non-Gaussian noise.
 	Ninan discloses a system for generating images including filtering non-Gaussian noise (see [p][0079]).
 	Dong & Ninan are combinable because they are from directed to processing camera acquisition data.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the system for generating images of Ninan as a modification to the novel deep learning approach of Dong. The suggestion/motivation for doing so would have to generate image data for a pixel in the output image from a plurality of pixels of the light sensitive area in an operational mode (see [p][0079]).
 	Therefore, it would have been obvious to combine Brady with Dong to obtain the invention as specified in claim 11.

 	As to claim 19, this claim differs from claim 1 in that claim 1 is method whereas claim 19 is a non-transitory processor-readable medium, and the limitations stored thereon values of a plurality of learned parameters of a differentiable image signal processor trained in accordance with claim 1 is additively recited. Dong does not expressly disclose non-transitory processor-readable medium with stored thereon values of a plurality of learned parameters of a differentiable image signal processor.
 	Ninan discloses system for generating images including a non-transitory processor-readable medium (memory – 506 – see Fig 5) with stored thereon values of a plurality of learned parameters (see [p][0141]) of a differentiable image signal processor (504 – see Fig 5).
 	Therefore combining Dong and Ninan would meet the claim limitations for the same reasons as previously discussed in claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al in view of Afifi (NPL titled: Semantic White Balance: Semantic Color Constancy Using Convolutional Neural Network). 
 	As to claim 12, Dong does not teach the machine vision system, wherein: the plurality of functional modules comprises a color correction module for generating color-corrected images by applying a color correction matrix to three color channels of images received by the color correction module; and the differentiable image signal processor further comprises a color encoder network comprising a convolutional neural network comprising a further subset of the learned parameters of the differentiable ISP, the color encoder network being configured to generate the color correction matrix based on the images received by the color correction module.
 	Afifi discloses a color correction method including wherein: the plurality of functional modules comprises a color correction module for generating color-corrected images by applying a color correction matrix to three color channels of images received by the color correction module (see section 2, [p][001]  - where matrix of eq 2 is applied to the three dimensions represent the red, green, and blue color channels); and the differentiable image signal processor further comprises a color encoder network comprising a convolutional neural network comprising a further subset of the learned parameters of the differentiable ISP, the color encoder network being configured to generate the color correction matrix based on the images received by the color correction module (note that a convolutional neural network is included in the color correction model – see Fig 2 and section 2)
	Dong & Afifi are combinable because they are from directed to processing camera acquisition data.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the color correction method of Afifi as a modification to the novel deep learning approach of Dong. The  suggestion/motivation for doing so would have to exploit the semantic information together with the color and spatial information of the input image in order to remove color casts and training a convolutional neural network (CNN) model that learns to estimate the illuminant color and gamma correction parameters based on the semantic information of the given image (see abstract). .
 	Therefore, it would have been obvious to combine Brady with Afifi to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited reference teaches: three low-pass filters corresponding to three color channels of the black-level corrected images, each low-pass filter comprising four scalar learned parameter values; and three scalar weight factors for controlling inter-channel correlation of high-frequency characteristics; a white balancing module for generating white-balanced images by applying gain to each of the three color channels of the demosaiced images based on learned parameters comprising three gain values; a sharpening module for generating sharpened images by deblurring each color channel of the white-balanced images in the frequency domain based on learned parameters comprising three deblurring matrices corresponding to the three color channels, each deblurring matrix comprising no more than 100 scalar learned parameters; a color correction module for generating color-corrected images by applying a color correction matrix to the three color channels of the sharpened images, the color correction matrix being a three-by-three matrix comprising nine scalar color correction learned parameters; and a tone map correction module for generating the adapted images by applying gamma correction and sigmoid curve remapping the color-corrected images, based on learned parameters comprising: a low-intensity curve parameter for determining a curve to be applied to low-intensity pixels; a high-intensity curve parameter for determining a curve to be applied to high-intensity pixels; and a knee parameter for determining a threshold between low-intensity pixels and high-intensity pixels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Sharma et al (Pub No.: 20200389588) discloses a METHOD AND SYSTEM FOR TUNING A CAMERA IMAGE SIGNAL PROCESSOR FOR COMPUTER VISION TASKS. 
 	Zhang et al (Pub No.: 20170185871) discloses METHOD AND APPARATUS OF NEURAL NETWORK BASED IMAGE SIGNAL PROCESSOR. 
.   	
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        November 15, 2022